Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first drive device, the second drive device, limiting blocks (not clearly shown) and limiting trenches (not clearly shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it is unclear what limiting trench encompasses as specification fails to clearly describe the structure and drawing fails to clearly show their structures as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al. (US 2018/0105254).
Regarding claim 1, Tian et al. ‘254 teaches (figures 1-5) an unmanned aerial vehicle, comprising:
an aircraft body, first arm assemblies disposed at a front of the aircraft body, and second arm assemblies  disposed at a rear of the aircraft body (as shown in the figure below), wherein:

the first arms and the second arms are rotatably connected to the aircraft body, respectively, to enable each of the first arms and the second arms to be at an unfolded state or a folded state (Para 0072-0074); and
when the first arm assemblies and the second arm assemblies are at the folded state, the first arms and the second arms are arranged side by side (clearly seen in figure 4).

    PNG
    media_image1.png
    535
    734
    media_image1.png
    Greyscale

Regarding claim 2, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:

Regarding claim 3, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
a center line of a first rotating axle intersects a center line of a second rotating axle (as shown in the figure above; arms rotate around axles) (Para 0075).
Regarding claim 4, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
the aircraft body includes a main body/ upper portion and a protrusion part/ lower portion protruding from a bottom of the main body (Para 0072), wherein:
the first arm assemblies/ two rear arms are rotatably connected to the protrusion part/ lower portion (Para 0072); and 
the second arm assemblies/ two front arms are rotatably connected to the main body/ upper portion (Para 0072).
Regarding claim 5, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
a quantity of the first arm assemblies is two and a quantity of the second arm assemblies is two (clearly seen in figures 1-5); 
the two first arm assemblies are disposed at two sides of the protrusion part (Para 0072); and 
the two second arm assemblies are disposed at the main body (Para 0072).
Regarding claim 7, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
the aircraft body further includes connection parts/ parts of rotating mechanism (4), disposed at the protrusion part for a cooperative connection with the first arms (Para 0072).
Regarding claim 8, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
the first arm assemblies further include first rotating axles/ shafts for connecting the first arms with the connection parts, and each of the first arms rotates around one of the first rotating axles (Para 0072; arm rotate around axle).
Regarding claim 11, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
the aircraft body further includes rotating axle brackets (as shown in the figure above) disposed at the main body, and the rotating axle brackets are cooperatively connected to the second arms (Para 0075; fuselage end of the rotating mechanism is above the arm end, thus rotating axle bracket secures the axle/shaft connecting fuselage end and the arm end (Para 0072)).
Regarding claim 12, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
the second arm assemblies further include second rotating axles for connecting the second arms with the rotating axle brackets (Para 0072, 0075); and
each of the second arms is connected to an inner side surface of one of the rotating axle brackets through a second rotating axle, and each of the second arms rotates around one of the second rotating axles (Para 0075, rotating axle bracket surrounds rotating axle/shaft).
Regarding claim 15, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle wherein:
the first arm assemblies further include first drive devices/ rotating mechanism (4) comprising fuselage end, an arm end, and a shaft, disposed at the protrusion part (Para 0072); and
the first drive devices are connected to the first arms and drive the first arms to rotate to enable the first arms to be at the unfolded state or the folded state (Para 0072-0074).
Regarding claim 16, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle wherein:
the second arm assemblies further include second drive devices/ rotating mechanism (4) comprising fuselage end, an arm end, and a shaft, disposed at the main body (Para 0072); and
the second drive devices are connected to the second arms and drive the second arms to rotate to enable the second arms to be at the unfolded state or the folded state (Para 0072-0074).
Regarding claim 17, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, further including:
propeller components respectively disposed at free ends of the first arms and free ends of the second arms, wherein each of the propeller components includes a drive unit/ motor (3)  and propeller/ blade (2)  connected to the drive unit/ motor (3) (Para 0072).
Regarding claim 18, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle wherein:
the propeller includes blades (2s), wherein the blades of the propeller are foldable (Para 0072).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2018/0105254).
Regarding claim 6, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
when the first arm assemblies and the second arm assemblies are at the folded state, two first arms of the two first arm assemblies are attached on the two sides of the protrusion part (clearly seen in figure 5), 
but it is silent about two second arms of the two second arm assemblies are located at outer sides of same-side first arms.
However, Tian et al. ‘254-second embodiment (figures 6-7) teaches the UAV with four arms (5) connected to the fuselage (1) through four rotating mechanism (4) wherein the front arms are interior to the rear arms without intersection (Para 0076-0077, 0079).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place two second arms of the two second arm assemblies located at outer sides of same-side first arms. One of ordinary skill in art would recognize that doing so would enhance compactness of the UAV for storage and reduce overall UAV size.
Regarding claim 9, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
first axle holes are cooperatively connected to the first rotating axles and are disposed at the connection parts, wherein an angle α exist between an axial direction of a first hole and a central axis of the aircraft body (as shown in the figure below) (Para 0075) but it is silent about an angle α is about 56º. It would have been obvious to one having ordinary skill in the art at the In re Aller, 105 USPQ 233.
Regarding claim 13, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle, wherein:
second axle holes are cooperatively connected to the second rotating axles and are disposed at the rotating axle brackets, wherein an angle β exist between an axial direction of a first hole and a central axis of the aircraft body (as shown in the figure below) (Para 0075) but it is silent about an angle β is about 118º. It would have been obvious to one having ordinary skill in the art at the time the invention to configure an angle β about 118º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    498
    623
    media_image2.png
    Greyscale

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2018/0105254) as applied to claims 5 and 11 respectively above, and further in view of Goldstein (US 2016/0176520).
Regarding claim 10, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle wherein:
when the first arms are at the folded state, the first arms are attached on the aircraft body (clearly seen in figure5),
 but it is silent about the first arm assemblies further include stopper parts disposed at the aircraft body, and each of the stopper parts is located at a rotating path of one of the first arms; and
when the first arms are at the unfolded state, the first arms are abutted against the stopper parts.
Goldstein ‘520 teaches (figures 9A-9B) the vehicle/UAV (41) locking mechanism (35) for the arm which lock the contact pins (41) into the conductive receptacles/ stopper parts (42) of the main body (20) (Para 0052-0054; conductive receptacles (42) catches the pin ends and completes the electrical connection for flight configuration). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian et al. ‘254 to incorporate the teachings of Goldstein ‘520 to configure the stopper parts as claimed. One of ordinary skill in art would recognize that doing so would ensure that the arms are properly aligned for flight mode.
Regarding claim 14, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle wherein:

 but it is silent about the second arm assemblies further include limiting blocks disposed at the second arms, and limiting trenches are disposed at the rotating axle brackets; and
when the second arms are at the unfolded state, the limiting blocks fit into the limiting trenches to limit positions.
Goldstein ‘520 teaches (figures 9A-9B) the vehicle/UAV (41) locking mechanism (35) for the arm which lock the contact pins/limiting blocks (41) into the conductive receptacles/ limiting trenches (42) (Para 0052-0054; conductive receptacles (42) catches the pin ends and completes the electrical connection for flight configuration). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian et al. ‘254 to incorporate the teachings of Goldstein ‘520 to configure the limiting blocks and limiting trenches as claimed. One of ordinary skill in art would recognize that doing so would ensure that the arms are properly aligned for flight mode.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2018/0105254) as applied to claim 1 above, and further in view of Deng et al. (US 2018/0327092).
Regarding claim 19, Tian et al. ‘254 teaches (figures 1-5) the unmanned aerial vehicle according to claim 1, but it is silent about 
first stands, used for landing the unmanned aerial vehicle, are disposed at bottoms of the first arms; and
second stands, used for landing the unmanned aerial vehicle, are disposed at bottoms of the second arms. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian et al. ‘254 to incorporate the teachings of Deng et al. ‘092 to configure first and second stands as claimed. One of ordinary skill in art would recognize that doing so would protect impact to the aircraft body during landing operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642